ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-070 concluding that PHILIP FEINTUCH of JERSEY CITY, who was admitted to the bar of this State in 1965, should be reprimanded for violating RPC 1.15(a) (negligent misappropriation of client trust funds and improper commingling of funds) and RPC 1.15(d) (recordkeeping violations), and good cause appearing;
It is ORDERED that PHILIP FEINTUCH is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*591ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.